 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
PURCHASE AGREEMENT
 
Dated as of October 1, 2006
 
by and among
 
TEJAS INCORPORATED,
 
CAPITAL & TECHNOLOGY ADVISORS, INC.
 
and
 
THE PERSONS AND ENTITIES LISTED ON THE SIGNATURE PAGE HERETO
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 
 Page
ARTICLE I DEFINITIONS
 1
     
Section 1.01
Definitions
 1
Section 1.02 
Other Definitional Provisions
 3
   
 
ARTICLE II PURCHASE AND SALE
 4
   
 
Section 2.01
Sale and Transfer of Tejas Shares
 4
Section 2.02 
Sale and Transfer of Company Shares
 4

Section 2.03
Closing 
 4
   
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF TEJAS 
 4
 
 
Section 3.01
Organization; Authority 
 4
Section 3.02
Execution of the Agreement 
 5
Section 3.03
Agreement Binds the Company
 5
Section 3.04
No Conflicts. 
 5
Section 3.05
Title of Company Shares 
 5
Section 3.06
Brokers. 
 5
Section 3.07
Consents; Governmental Approvals 
 5
Section 3.08
SEC Filings; Financial Statements 
 6
   
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS 
 6
 
 
Section 4.01
Organization; Authority
 6
Section 4.02
Agreement Binds the Stockholders
 7
Section 4.03
No Conflicts 
 7
Section 4.04
Title to Tejas Stock 
 7
Section 4.05
Consents; Governmental Approvals 
 7
Section 4.06
Investment Representations 
 7
Section 4.07
Brokers 
 8
   
 
ARTICLE V REPRESENTATION AND WARRANTY OF THE COMPANY 
 8
 
 
Section 5.01
 No Pending or Contemplated Opportunities
 8
   
 
ARTICLE VI COVENANTS OF THE PARTIES 
 8
 
 
Section 6.01
Commercially Reasonable Efforts 
 8
Section 6.02
Termination of the Agreements
 9
Section 6.03
Stockholder Spousal Consent
 9

 
-i-

--------------------------------------------------------------------------------


 
Section 6.04
Stock Options 
 9
Section 6.05
Resignation of the Company Board of Directors 
 9
Section 6.06
Termination of Tejas Intercompany Receivable 
 9
Section 6.07
Directors and Officer and Insurance Continuation
 9
Section 6.08
Release of Stockholders and Tejas Affiliates 
 9
Section 6.09
COBRA Coverage
 9
Section 6.10
Further Assurances
 10
Section 6.11
Tax Reporting 
 10
   
 
ARTICLE VII CONDITIONS PRECEDENT 
 10
 
 
Section 7.01
Conditions to Obligations of Tejas and Stockholders
 10
Section 7.02
Conditions to Obligations of Tejas
 10
Section 7.03
Conditions to Obligations of the Stockholders
 11
   
 
ARTICLE VIII INDEMNIFICATION 
 12
 
 
Section 8.01
Survival of Representations and Warranties
 12
Section 8.02
Indemnification of Tejas
 12
Section 8.03
Indemnification of the Company and the Stockholders
 13
Section 8.04
Procedures for Indemnification
 13
Section 8.05
Sole Remedy 
 14
Section 8.06
Continuation of the Company 
 14
      ARTICLE IX GENERAL PROVISIONS
 14
     
Section 9.01
Dispute Resolution 
 14
Section 9.02
Expenses
 15
Section 9.03
No Third-Party Beneficiaries
 15
Section 9.04
Entire Agreement 
 15
Section 9.05
Succession and Assignment 
 15
Section 9.06
Counterparts and Facsimile Signatures
 15
Section 9.07
Headings 
 16
Section 9.08
Notices
 16
Section 9.09
Governing Law and Jurisdiction
 17
Section 9.10
Amendments and Waivers
 17
Section 9.11
Severability 
 17
Section 9.12
Construction
 17
Section 9.13
Specific Performance
 17


-ii-

--------------------------------------------------------------------------------




Schedule 1
Employment Agreements
Schedule 2
Non-Compete Agreements
Schedule 3
Tejas Common Stock
Schedule 4
Company Common Stock
Schedule 5
Stock Options
Schedule 6
Company Pending or Contemplated Fee-Generating Matters, Arrangements, Proposals
or Opportunities
Schedule 7
Board of Directors of Company
       
Exhibit A
Form of Termination and Release Agreement for Merger Agreement
Exhibit B
Form of Termination and Release Agreement Relating to Escrow Agreement
Exhibit C
Form of Termination and Release Agreement Relating to Registration Rights
Agreement
Exhibit D
Form of Termination and Release Agreement Relating to Non-Compete Agreement
Exhibit E
Form of Termination and Release Agreement Relating to Employment and
Confidentiality Agreement
Exhibit F
Form of Spousal Consent
Exhibit G
Form of Release Relating to Stock Options
Exhibit H
Form of Release for Stockholders Who Served as Officers and Directors of Tejas
and the Company
Exhibit I
Form of Release for Tejas Affiliates Who Served as Officers and Directors of the
Company
Exhibit J
Form of Employee Letter


-iii-

--------------------------------------------------------------------------------



PURCHASE AGREEMENT (this “Agreement”) dated October  1, 2006, among Tejas
Incorporated, a Delaware corporation (“Tejas”), Capital & Technology Advisors,
Inc., a Delaware corporation (the “Company”) and the persons and entities listed
on the signature page hereto (each, a “Stockholder” and, collectively, the
“Stockholders”). All capitalized terms used and not otherwise defined herein
shall have the same meaning as in the Merger Agreement (as defined below).
 
WHEREAS, Tejas, the Company, Tejas Acquisition Corp. (“Sub”), and the
Stockholders entered into an agreement and plan of merger (the “Merger
Agreement”) on July 1, 2005 pursuant to which Sub merged with and into the
Company upon the terms and subject to the condition of the Merger Agreement;
 
WHEREAS, the Stockholders own the respective shares of common stock of Tejas
(the “Tejas Shares”) set forth opposite such Stockholder’s name in the second
column on Schedule 3;
 
WHEREAS, Tejas owns all of the outstanding shares of the common stock of the
Company (the “Company Shares”);
 
WHEREAS, upon the terms and subject to the conditions set forth herein, the
parties hereto desire that (i) the Stockholders sell and transfer the Tejas
Shares to Tejas, and Tejas purchase the Tejas Shares from the Stockholders and
(ii) Tejas sell and transfer the Company Shares to the Stockholders, and the
Stockholders purchase the Company Shares from Tejas, and
 
WHEREAS, the Stockholders are selling and transferring the Tejas Shares to Tejas
in consideration for the Company Shares and the releases from Tejas contemplated
hereby.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:
 
ARTICLE I


DEFINITIONS
Section 1.01  Definitions. For purposes of this Agreement:
 
“AAA” shall have the meaning set forth in Section 9.01 hereof.
 
“Abbruzzese” shall mean Jared E. Abbruzzese, Sr.
 
“Barr” shall mean Wayne Barr, Jr.
 
“Closing” shall have the meaning set forth in Section 2.03 hereof.
 

--------------------------------------------------------------------------------


“Closing Date” shall have the meaning set forth in Section 2.03 hereof.
 
“Company” shall have the meaning set forth in the recitals.
 
“Company Indemnified Parties” shall have the meaning set forth in Section 8.03
hereof.
 
“Company Shares” shall have the meaning set forth in the recitals.
 
“Employment Agreements” means each of the employment and confidentiality
agreements listed on Schedule 1.
 
“Escrow Agreement” means that certain Escrow Agreement, dated as of July 1,
2005, by and among Tejas, the Company, Niskayuna Development LLC (now known as
Winchester Development LLC), Barr, and HSBC Bank USA, National Association, as
escrow agent.
 
“Escrowed Property” means the 309,316 shares of Tejas common stock that was
deposited by Niskayuna Development LLC (now known as Winchester Development LLC)
and Barr in escrow pursuant to the Escrow Agreement plus any dividends or other
distributions relating thereto and any proceeds from the sale of the such
shares.
 
“Governmental Agency” means any federal, state, local, foreign or other
governmental agency, instrumentality, commission, authority, board or body.
 
“Indemnified Party” shall have the meaning set forth in Section 8.04(a) hereof.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.04(a) hereof.
 
“Knowledge of Tejas” means the actual knowledge of any of the following persons:
the Chairman, the President and the General Counsel of Tejas.
 
“Knowledge of the Company” means the actual knowledge of any of the
Stockholders.
 
“Loss” shall have the meaning set forth in Section 8.02(a) hereof.
 
“Merger Agreement” shall have the meaning set forth in the recitals.
 
“Non-Compete Agreements” means each of the non-compete agreements listed on
Schedule 2.
 
“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of July 1, 2005, by and among Tejas and the Stockholders.
 
“Stockholder” shall have the meaning set forth in the recitals.
 
“Sub” shall have the meaning set forth in the recitals.
 
-2-

--------------------------------------------------------------------------------


“Subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
of more of the equity interests of which) which is owned directly or indirectly
by such first person.
 
“Tejas” shall have the meaning set forth in the recitals.
 
“Tejas Common Stock” means the common stock of Tejas.
 
“Tejas Indemnified Parties” shall have the meaning set forth in Section 8.02(a)
hereof.
 
“Tejas Intercompany Receivable” means the intercompany receivable that the
Company owes Tejas existing on the Closing Date.
 
“Tejas Shares” shall have the meaning set forth in the recitals.
 
“Tejas Stock Options” means the stock options provided to the employees of the
Company and which are set forth on Schedule 5 .
 
“Total Outstanding Company Shares” means the total number of shares of Company
Common Stock outstanding on the Closing Date.
 
“Transactions” shall have the meaning set forth in Section 3.01(a) hereof.
 
“Transaction Agreements” shall mean the Agreement and the termination and
release agreements required under Section 6.02.
 
Section 1.02  Other Definitional Provisions. 
 
(a)  The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified.
 
(b)  The meanings given to terms defined or incorporated by reference herein
shall be equally applicable to both the singular and plural forms of such terms.
 
(c)  Any reference in this Agreement to any representation, warranty or covenant
“deemed” to have been made is intended to encompass only representations,
warranties or covenants that are expressly stated to be repeated on or as of the
dates following the execution and delivery of this Agreement, and no such
reference shall be interpreted as a reference to any implicit, inferred, tacit
or otherwise unexpressed representation, warranty or covenant.
 
(d)  The words “include”, “includes” or “including” shall be interpreted as if
followed, in each case, by the phrase “without limitation”.
 
-3-

--------------------------------------------------------------------------------


(e)  The use of the masculine, feminine or neuter gender herein shall not limit
any provision of this Agreement.
 
ARTICLE II


PURCHASE AND SALE
 
Section 2.01  Sale and Transfer of Tejas Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing (as defined below), each of the
Stockholders shall sell, convey, assign, transfer and deliver to Tejas, and
Tejas shall purchase and acquire from the Stockholders, each of such
Stockholder’s rights, title and interests in and to the Tejas Shares, free and
clear of all Encumbrances; provided, however, that the parties hereto
acknowledge that transfer of the Escrowed Property is subject to termination of
the Escrow Agreement and that delivery of the certificates representing the
Escrowed Property shall be made by the Escrow Agent pursuant to the terms of the
Termination and Release Agreement Relating to Escrow Agreement attached hereto
as Exhibit B.
 
Section 2.02  Sale and Transfer of Company Shares. Upon the terms and subject to
the conditions of this Agreement, in consideration of the aforesaid sale,
conveyance, assignment, transfer and delivery to Tejas of the Tejas Shares,
Tejas shall sell, convey, assign, transfer and deliver to each of Stockholders,
and each Stockholder shall accept and acquire from Tejas, all of Tejas’ rights,
title and interests in and to the certain number of Company Shares as set forth
opposite Stockholder’s name in the second column on Schedule 4.
 
Section 2.03  Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall be the date (referred to herein as the “Closing Date”) on which
this Agreement is executed by all parties hereto.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF TEJAS
 
Tejas represents and warrants to the Stockholders as follows:
 
Section 3.01  Organization; Authority.
 
(a)  Power to Enter into the Agreement. Tejas is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Tejas has the power and authority to execute and deliver this Agreement and each
other document to be executed and delivered by it under this Agreement, to
perform its obligations under such documents, and to consummate the transactions
contemplated by or pursuant to this Agreement and any ancillary documents (the
“Transactions”).
 
(b)  Authorization of the Agreement. Tejas has, by requisite action, authorized
the execution, delivery and performance of this Agreement and each other
document to be executed and delivered by it under this Agreement, and the
consummation of the Transactions to which it is a party in accordance with
Applicable Law and the organizational documents.
 
-4-

--------------------------------------------------------------------------------


Section 3.02  Execution of the Agreement. Tejas has duly executed and delivered
this Agreement and each other document to be executed and delivered by it under
this Agreement.
 
Section 3.03  Agreement Binds the Company. This Agreement and each other
document to be delivered by Tejas under this Agreement constitutes the valid and
legally binding obligation of Tejas, enforceable against it in accordance with
its terms (subject to bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 3.04  No Conflicts. Tejas’ execution, delivery and performance of this
Agreement, and of each other document to be executed and delivered by them under
this Agreement, and the consummation of the Transactions, will not:
 
(a)  conflict with, or result in a breach of, a provision of Tejas’
organizational documents;
 
(b)  conflict with, or result in a breach of, a provision of a contract,
agreement or undertaking to which the Tejas is a party, or by which it or any of
its assets or properties is bound;
 
(c)  give rise to a right of termination, cancellation, amendment or
acceleration of an obligation or loss of a benefit affecting, or result in the
imposition of any Liens on, any of its assets; or
 
(d)  violate Applicable Law.
 
Section 3.05  Title of Company Shares. Tejas is the record and beneficial owner
of the Company Shares, with good and marketable title thereto, free and clear of
all Encumbrances and upon delivery at the Closing, the Stockholders will receive
good and valid title to the Company Shares, free and clear of any and all
Encumbrances.
 
Section 3.06  Brokers. No Broker is entitled to any brokerage, finder’s or other
fee or commission in connection with the Transactions based upon arrangements
made by or on behalf of Tejas.
 
Section 3.07  Consents; Governmental Approvals. Tejas is not required to obtain
any material order, consent, approval or authorization of, or to make any
declaration or filing with, any Governmental Agency or any other person or
entity in connection with its:
 
(a)  executing and delivering this Agreement and each other document to be
executed and delivered by it under this Agreement;
 
(b)  performing its obligations under this Agreement and each other document to
be executed and delivered by it under this Agreement; and
 
(c)  consummating the Transactions.
 
-5-

--------------------------------------------------------------------------------


Section 3.08  SEC Filings; Financial Statements. To the Knowledge of Tejas:
 
(a)  Tejas has timely filed or otherwise transmitted all forms, reports,
statements, certifications and other documents (including all exhibits,
amendments and supplements thereto) required to be filed by it with the SEC
since June 1, 2005 (all such forms, reports, statements, certificates and other
documents filed by Tejas with the SEC, whether or not required to be filed,
collectively, the "Tejas SEC Reports"). Each of Tejas’ SEC Reports, as amended,
complied as to form in all material respects with the applicable requirements of
the Securities Act, the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder (the "Exchange Act"), each as in effect on
the date so filed and with then applicable accounting standards. None of the
Tejas SEC Reports, when filed as amended, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated or
incorporated by reference therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(b)  Each of the consolidated financial statements of Tejas and its Subsidiaries
(including the related notes and schedules) included in the Tejas SEC Reports
comply as to form in all material respect with the published rules and
regulations of the SEC applicable thereto and have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto). Each of the consolidated balance sheets of the Tejas and its
Subsidiaries included in the Tejas SEC Reports (including the related notes and
schedules) fairly presents, in all material respects, the consolidated financial
position of Tejas and its Subsidiaries at the respective dates thereof, and each
of the related consolidated statements of operations, cash flows and changes in
stockholders' equity included in the Tejas SEC Reports (including any related
notes and schedules) fairly presents, in all material respects, the results of
operations and cash flows of Tejas and its Subsidiaries for the periods
indicated (subject, in the case of unaudited statements, to normal period-end
adjustments).
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder hereby severally represents, warrants, and agrees that:
 
Section 4.01  Organization; Authority.
 
(a)  Power to Enter into the Agreement. Each Stockholder has the power and
authority, and with respect to individuals, the competency, to execute and
deliver this Agreement and each other document to be executed and delivered by
it under this Agreement, to perform its obligations under such documents, and to
consummate the Transactions contemplated by or pursuant to this Agreement.
 
(b)  Authorization of the Agreement. Each Stockholder has, by requisite action,
authorized the execution, delivery and performance of this Agreement and each
other document to be executed and delivered by it under this Agreement, and the
consummation of the Transactions to which it is a party in accordance with
Applicable Law.
 
-6-

--------------------------------------------------------------------------------


(c)  Execution of the Agreement. Each Stockholder has duly executed and
delivered this Agreement and each other document to be executed and delivered by
it under this Agreement.
 
Section 4.02  Agreement Binds the Stockholders. This Agreement and each other
document to be executed and delivered by each Stockholder under this Agreement
constitutes the valid and legally binding obligation of the Stockholder,
enforceable against it in accordance with its terms (subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
Section 4.03  No Conflicts. Each Stockholder’s execution, delivery and
performance of this Agreement, and of each other document to be executed and
delivered by it under this Agreement, and the consummation of the Transactions,
will not:
 
(a)  conflict with, or result in a breach of, a provision of a contract,
agreement or undertaking to which the Stockholder is a party, or by which it or
any of its assets or properties is bound;
 
(b)  give rise to a right of termination, cancellation, amendment or
acceleration of an obligation or loss of a benefit affecting, or result in the
imposition of any Liens on, any of its assets; or
 
(c)  violate Applicable Law.
 
Section 4.04  Title to Tejas Stock. Each Stockholder is the record and
beneficial owner of the Tejas Stock being conveyed, with good and marketable
title thereto, free and clear of all Encumbrances (provided, however, that
Encumbrances relating to the Merger Agreement, Escrow Agreement and Registration
Rights Agreement shall be terminated only upon termination of each such
agreement pursuant to the termination agreements attached hereto as Exhibits A,
B and C hereof) and upon delivery at the Closing, Tejas will receive good and
valid title to the Tejas Shares, free and clear of any and all Encumbrances.
 
Section 4.05  Consents; Governmental Approvals. No Stockholder is required to
obtain any order, consent, approval or authorization of, or to make any
declaration or filing with, any Governmental Agency or any other person or
entity in connection with:
 
(a)  executing and delivering this Agreement and each other document to be
executed and delivered by them under this Agreement; and
 
(b)  performing any of their obligations under this Agreement and each other
document to be executed and delivered by them under this Agreement.
 
Section 4.06  Investment Representations.
 
(a)  Each Stockholder is an Accredited Investor.
 
-7-

--------------------------------------------------------------------------------


(b)  Each Stockholder, by reason of his or her business and financial experience
has such knowledge, sophistication and experience in financial and business
matters and in making investment decisions of this type that he/she is capable
of (i) evaluating the merits and risks of an investment in the Company Common
Stock and making an informed investment decision, (ii) protecting his or her own
interest and (iii) bearing the economic risk of such investment. No Stockholder
has retained a purchaser’s representative with respect to the investment in
Company Common Stock.
 
(c)  Each Stockholder is acquiring Company Common Stock for investment for the
Stockholder’s own account, not as a nominee or agent and not with the view to,
or any intention of, a resale or distribution thereof, in whole or in part.
 
Section 4.07  Brokers. No Broker is entitled to any brokerage, finder’s or other
fee or commission in connection with the Transactions based upon arrangements
made by or on behalf of any Stockholder.
 
ARTICLE V


REPRESENTATION AND WARRANTY OF THE COMPANY
 
The Company hereby represents and warrants and agrees that:
 
Section 5.01  No Arrangements Pending or Subject to Binding Term Sheet. Except
as set forth in Schedule 6 and except for arrangements that are set forth on the
books and records of the Company, to the Knowledge of the Company, there are no
fee-generating arrangements that are currently pending or the subject of binding
term sheets that would or should inure to the benefit of the Company.
 
ARTICLE VI


COVENANTS OF THE PARTIES
 
Section 6.01  Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use all
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Transactions
contemplated by this Agreement, including (i) the obtaining of all necessary
actions or nonactions, waivers, consents and approvals from Governmental
Entities and the making of all necessary registrations and filings and the
taking of all steps as may be necessary to obtain an approval or waiver from, or
to avoid an action or proceeding by, any Governmental Entity, (ii) the obtaining
of all necessary consents, approvals or waivers from third parties, (iii) the
defending of any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this agreement or the consummation of the
Transactions contemplated by this Agreement, and (iv) the execution and delivery
of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.
 
-8-

--------------------------------------------------------------------------------


Section 6.02  Termination of the Agreements. Each of the parties agree that at
or prior to the Closing Date, the Merger Agreement, the Escrow Agreement, the
Registration Rights Agreement, the Non-Compete Agreements, and the Employment
Agreements will be terminated and that a termination and release agreement with
respect to each of such agreements will be executed, substantially in the forms
attached hereto as Exhibit A (Merger Agreement), Exhibit B (Escrow Agreement),
Exhibit C (Registration Rights Agreement), Exhibit D (Non-Compete Agreement) and
Exhibit E (Employment Agreement).
 
Section 6.03  Stockholder Spousal Consent. Any Stockholder whose interest in the
Tejas Common Stock may be subject to community or marital property on the
Closing Date agrees to obtain and deliver to Tejas an executed consent of spouse
substantially in the form of Exhibit F hereto, in each case effective at or
before the Closing Date.
 
Section 6.04  Stock Options. The Stockholders agree that Tejas will cancel the
Tejas Stock Options effective as of the Closing Date and Abbruzzese and Barr
shall use their good faith reasonable efforts to cause each employee whose Stock
Options have been cancelled by Tejas to execute a release substantially in the
form of Exhibit G hereto, in each case effective at or before the Closing Date.
 
Section 6.05  Resignation of the Company Board of Directors. Tejas agrees to
cause the Company to obtain written letters of resignation from each of the
current members of the Company Board of Directors, in each case effective
immediately upon the Closing Date, and the successor directors listed in
Schedule 7 hereof shall be elected to the Company’s Board of Directors on the
Closing Date.
 
Section 6.06  Termination of Tejas Intercompany Receivable. Tejas agrees to
cancel the Tejas Intercompany Receivable on or before the Closing Date.
 
Section 6.07  Directors and Officer and Insurance Continuation. Tejas shall use
all commercially reasonable efforts to maintain directors and officers liability
insurance in amounts and on terms at least as favorable as are provided to the
continuing members of the Board of Directors and officers of Tejas for the
benefit of each of the Stockholders who is currently covered by such insurance.
 
Section 6.08  Release of Stockholders and Tejas Affiliates. Each of the
Stockholders, the Company and Tejas agree to execute a release relating to such
Stockholder’s service as an officer or director of Tejas or the Company, such
release to be substantially in the form attached hereto as Exhibit H and in each
case effective at or before the Closing Date. The Company and each Tejas
affiliate that served as an officer or director of the Company agree to execute
a release relating to such Tejas affiliate’s service as an officer or director
of the Company, substantially in the form of Exhibit I hereto and in each case
effective at or before the Closing Date.
 
Section 6.09  COBRA Coverage. Tejas shall provide each employee of the Company
who elects COBRA the opportunity to purchase up to 18 months of coverage
commencing on the date of this Agreement.
 
-9-

--------------------------------------------------------------------------------


Section 6.10  Further Assurances. Each of Tejas and the Company shall cooperate
with one another to effect, and use all reasonable efforts to ensure, a smooth
transition, including but not limited to transitions relating to personnel and
employment matters, financial books and records and reporting requirements, and
regulatory matters.
 
Section 6.11  Tax Reporting. For U.S. federal, state and local income tax
purposes, each of Tejas and each Stockholder acknowledges and agrees that it or
he shall (i) report the distribution of Company Shares as a taxable distribution
from Tejas in redemption of each Stockholder’s Tejas Shares and the termination
of the agreements set forth in Section 7.01(a) of this Agreement, and (ii) treat
the Company Shares received in the transaction as having a fair market value
equal to the fair market value of such Stockholder's Tejas Shares (determined
pursuant to the valuation described in Section 7.03(g) of this Agreement).
 
ARTICLE VII


CONDITIONS PRECEDENT
 
Section 7.01  Conditions to Obligations of Tejas and Stockholders. The
obligations of Tejas and of the Stockholders to effect the Transactions on the
Closing Date are subject to the satisfaction of the following conditions
precedent on or before the Closing Date:
 
(a)  Termination of Agreements. The Merger Agreement, the Escrow Agreement, the
Registration Rights Agreement, the Non-Compete Agreements, and the Employment
Agreements shall have been terminated and a termination and release agreement
with respect to each of such agreements shall have been executed, substantially
in the forms attached hereto as Exhibit A (Merger Agreement), Exhibit B (Escrow
Agreement), Exhibit C (Registration Rights Agreement), Exhibit D (Non-Compete
Agreement), Exhibit E (Employment Agreement).
 
(b)  Termination of Stock Options. The Tejas Stock Options shall have been
cancelled, and each employee whose stock options has been cancelled (with the
exception of Tim deCamp) shall have executed a release substantially in the form
of Exhibit B hereto, in each case effective at or before the Closing Date.
 
(c)  Employee Letters. Each employee of the Company shall have executed a letter
substantially in the form of Exhibit J hereto, in each case effective at or
before the Closing Date.
 
Section 7.02  Conditions to Obligations of Tejas. The obligation of Tejas to
effect the Transactions on the Closing Date is further subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
 
(a)  Delivery of Tejas Shares. Each of the Stockholders shall have delivered, or
directed the Escrow Agent under the Escrow Agreement to deliver, to Tejas the
certificates representing each Stockholder’s ownership of the Tejas Shares, free
and clear of all Encumbrances, duly endorsed in blank for transfer or
accompanied by a stock power duly executed in blank.
 
-10-

--------------------------------------------------------------------------------


(b)  Representations and Warranties. The representations and warranties of the
Stockholders contained in this Agreement shall be true and correct when made and
shall be true and correct as of the Closing Date, as if made as of the Closing
Date (except for those representations and warranties that address matters as of
a particular date, which need be true only as of such date).
 
(c)  Agreements and Covenants. Each Stockholder shall have performed and
complied with all covenants. agreements and conditions required by this
Agreement to be performed or complied with by such parties prior to or on the
Closing Date.
 
(d)  Consents and Approvals. All consents, waivers, notices, authorizations and
approvals shall have been duly obtained in form and substance reasonably
satisfactory to Tejas and shall be in full force and effect on the Closing Date.
 
(e)  Stockholder Spousal Consent. Any Stockholder whose interest in the Tejas
Common Stock may be subject to community or marital property on the Closing Date
shall have obtained and delivered to Tejas an executed consent of spouse in the
form of Exhibit A hereto.
 
(f)  Key Man Insurance. Tejas shall have cancelled the key man life insurance
policies for the benefit of Tejas covering Abbruzzese and Barr in an amount
equivalent to forty five million dollars ($45 million) and five million dollars
($5 million), respectively.
 
Section 7.03  Conditions to Obligations of the Stockholders. The obligation of
the Stockholders to effect the Transactions on the Closing Date is further
subject to the conditions precedent, which may be waived by the Purchaser, that
the conditions set forth below shall have been satisfied on or before the
Closing Date:
 
(a)  Delivery of Company Shares. Tejas shall have delivered to the Stockholders
the certificates representing the Company Shares, free and clear of all
Encumbrances, duly endorsed in blank for transfer or accompanied by a stock
power duly executed in blank.
 
(b)  Representations and Warranties. The representations and warranties of Tejas
contained in this Agreement shall be true and correct when made and shall be
true and correct as of the Closing Date, as if made as of the Closing Date
(except for those representations and warranties that address matters as of a
particular date, which need be true only as of such date).
 
(c)  Agreements and Covenants. Tejas shall have performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by such parties prior to or on the Closing Date.
 
(d)  Consents and Approvals. All consents, waivers, notices, authorizations and
approvals shall have been duly obtained in form and substance reasonably
satisfactory to the Stockholders and shall be in full force and effect on the
Closing Date.
 
-11-

--------------------------------------------------------------------------------


(e)  Company Board of Directors. The Stockholders shall have received written
letters of resignation from each of the current members of the Company Board of
Directors, in each case effective immediately upon the Closing Date. The board
of directors of the Company shall be constituted as specified in Section 5.10
hereof.
 
(f)  Termination of Tejas Intercompany Receivable. Tejas shall have cancelled
the Tejas Intercompany Receivable.
 
(g)  Valuation. Tejas shall have received a valuation of the Tejas Shares from
Sandler O’Neill & Partners, L.P., an independent appraisal firm, and shall have
been authorized to, and shall have, delivered a copy of such report to each of
the Stockholders.
 
ARTICLE VIII


 INDEMNIFICATION
 
Section 8.01  Survival of Representations and Warranties. All representations
and warranties of the parties contained in this Agreement or any other
Transaction Agreement shall survive the Closing.
 
Section 8.02  Indemnification of Tejas.
 
(a)  After the Closing, the Company shall indemnify, defend and hold harmless
Tejas and its affiliates and its and their respective officers, directors,
employees, and agents (the “Tejas Indemnified Parties”) from any and all losses,
costs, expenses (including, without limitation, reasonable attorneys’ and
independent accountants’ fees and disbursements), liabilities, damages
(excluding incidental, consequential or punitive damages), fines, penalties,
charges, assessments, judgments, settlements, claims, causes of action and other
obligations of any nature whatsoever (individually, a “Loss” and collectively,
“Losses”) that the Tejas Indemnified Parties suffer related to, arising out of,
or in connection with (i) Tejas’ ownership of the Company Shares during the
period from July 1, 2005 to the date of this Agreement, other than for Losses
arising from (x) matters relating to the financial, accounting and payroll books
and records of the Company, the maintenance of such books and records and any
claims arising from misstatements or omissions relating thereto, unless such
Losses arise from facts underlying the information contained in such books and
records or from information provided by the Company or its officers or employees
(including officers and employees which are Stockholders but excluding officers
or employees who are Tejas Indemnified Parties) to Tejas or its representatives
and included in such books and records, in which case for avoidance of doubt,
such Losses shall be indemnified under this clause (x), (y) any regulatory
matters arising out of or relating to the Company’s affiliation with a regulated
broker-dealer, unless such Losses arise from an act or omission of the Company
itself or any of its officers or employees (including officers or employees who
are Stockholders but excluding officers or employees who are Tejas Indemnified
Parties) or the Stockholders, in which case for avoidance of doubt, such Losses
shall be indemnified under this clause (y), and (ii) the fact that such Tejas
Indemnified Party, or a person of whom such Tejas Indemnified Party is the legal
representative, is or was a director or officer of the Company; provided that
such indemnification shall be provided only as and to the extent that such
person would have been entitled to indemnification under the certificate of
incorporation and by-laws of the Company in effect on the date hereof and (z)
any breach of the representation and warranty of the Company contained in
Section 5.01.
 
-12-

--------------------------------------------------------------------------------


(b)  After the Closing, each Stockholder shall, severally and not jointly,
indemnify, defend and hold harmless the Tejas Indemnified Parties from any and
all Losses that the Tejas Indemnified Parties suffer related to, arising out of,
or in connection with any breach of any representation, warranty or covenant of
such Stockholder contained herein.
 
Section 8.03  Indemnification of the Company and the Stockholders. After the
Closing, Tejas shall indemnify, defend and hold harmless the Company and each of
the Stockholders, the Company’s officers, directors, employees, and agents and
each of the Company’s and the Stockholder’s respective affiliates (the “Company
Indemnified Parties”) from any and Losses that the Company Indemnified Parties
suffer related to, arising out of, or in connection with (i) the Company’s
ownership by, and affiliation with, Tejas during the period from July 1, 2005 to
the date of this Agreement, unless such Losses arise from an act or omission of
the Company itself or any of its officers or employees (including officers or
employees who are Stockholders but excluding officers or employees who are Tejas
Indemnified Parties) or the Stockholders, in which case for avoidance of doubt,
such Losses shall not be indemnified under this clause (i), (ii) the fact that
such Company Indemnified Party is or was a director or officer of Tejas;
provided that such indemnification shall be provided only as and to the extent
that such person would have been entitled to indemnification under the
certificate of incorporation and by-laws of Tejas in effect on the date hereof,
and (iii) any breach of any representation, warranty or covenant of Tejas
contained herein.
 
Section 8.04  Procedures for Indemnification.
 
(a)  Promptly after receipt by a Tejas Indemnified Party or a Company
Indemnified Party (such party, the “Indemnified Party”) of written notice of the
assertion or the commencement of any proceeding by a third-party with respect to
any matter referred to in Sections 8.02 (other than excepted matters) or 8.03,
as applicable, the Indemnified Party shall give written notice thereof to the
party(ies) responsible for indemnification pursuant to Sections 8.02 or 8.03
hereof (the “Indemnifying Party”), and thereafter shall keep the Indemnifying
Party reasonably informed with respect thereto; provided, however, that failure
of the Indemnified Party to give the Indemnifying Party notice as provided
herein shall not relieve the Indemnifying Party of their obligations hereunder,
except to the extent that the Indemnifying Party are prejudiced thereby. A claim
for indemnification for any matter not involving a third-party proceeding may be
asserted by notice to the Indemnifying Party and shall be paid promptly after
such notice.
 
(b)  If the facts pertaining to a Loss arise out of the claim of any third
party, or if there is any claim against a third party available by virtue of the
circumstances of the Loss, the Indemnifying Party may assume the defense or the
prosecution thereof by prompt written notice to the Indemnified Party, including
the employment of counsel or accountants, at its sole cost and expense. In
connection therewith, the Indemnifying Party shall acknowledge that such claim
is the proper subject of indemnification under Section 8.02 or 8.02, as
applicable. The Indemnified Party shall have the right to employ counsel
separate from counsel employed by the Indemnifying Party in any such action and
to participate therein, but the fees and expense of such counsel employed by the
Indemnified Party shall be at its sole cost and expense. Neither the
Indemnifying Party nor the Indemnified Party shall be liable for any settlement
of any such claim effected without their respective prior written consent, which
shall not be unreasonably withheld; provided that if the Indemnifying Party does
not assume the defense or prosecution of a claim as provided above without
thirty (30) days after notice thereof from the Indemnified Party, the
Indemnified Party may settle such claim without the Indemnifying Party’s
consent. Whether or not the Indemnifying Party chooses to so defend or prosecute
such claim, all the parties hereto shall cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trails and appeals, as may be
reasonably requested in connection therewith.
 
-13-

--------------------------------------------------------------------------------


Section 8.05  Sole Remedy. After the Closing, (x) the rights and remedies set
forth in this Article VII shall constitute the sole and exclusive rights and
remedies of the Indemnified Parties hereto following the Closing with respect to
any breach of a representation and warranty under this Agreement or any of the
Losses enumerated in Section 8.02 or 8.03, as applicable, except for Losses
attributable to fraud or intentional malfeasance, in which case the aggrieved
party shall have recourse to all remedies at law or in equity.
 
Section 8.06  Continuation of the Company. The Stockholders agree to maintain
the Company’s existence and not to liquidate or dissolve the Company through the
third anniversary of the Closing (the “Term”). During the Term, the Company
shall: (i) continue to own those assets that it owns as of the Closing, which
assets shall include, without limitation, fees received or to be received in the
form of third party equity, receivables and work in process under contracts to
which the Company is a party that were executed on or before the Closing (the
“Contracts”), any contractual benefits (including rights to indemnification)
under the Contracts, and any revenues earned after the Closing relating to the
Contracts, subject to payment of ordinary course liabilities set forth in clause
(ii) below; (ii) not incur any liabilities, other than ordinary course
liabilities relating to performance of the Contracts such as personnel costs and
prorated overhead costs; and (iii) not make any distributions to any
Stockholders or their affiliates.
 
ARTICLE IX


GENERAL PROVISIONS


Section 9.01  Dispute Resolution. Resolution of any dispute arising from or in
connection with this Agreement, including but not limited to any disputes
relating to indemnification pursuant to Article VII, shall be exclusively
governed by and settled in accordance with the provisions of this Section 9.01.
The parties shall make a good faith attempt to resolve any dispute arising out
of or relating to this Agreement through informal negotiation between
appropriate representatives of the Stockholders, the Company and Tejas. If at
any time either party contends that such negotiations are not leading to a
resolution of the dispute, such party may request a meeting of the senior
executives from each party. Within ten (10) business days after such notice of a
dispute is given, each party shall select appropriate senior executives of each
party who shall have the authority to resolve the matter and shall meet to
attempt in good faith to negotiate a resolution of the dispute prior to pursuing
other available remedies. Discussions and correspondence among the senior
executives for purposes of these negotiations shall be treated as confidential
information and may not be disclosed without the prior written consent of both
parties. In the event that any dispute arising out of or related to this
Agreement is not settled by the parties within thirty (30) days after the first
meeting of the negotiating senior executives, the dispute will be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association ("AAA") then in effect, and judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction. Any such arbitration shall be conducted in New York City. Unless
otherwise agreed, the arbitration will be presided over by a panel of three
arbitrators with one selected by Tejas and one by the Company and the third
selected by the arbitrators selected by the parties. The arbitrators shall
control the scheduling so as to process the matter expeditiously. The
arbitrators may not make any ruling, finding or award that does not conform to
the terms and conditions of this Agreement. Either party, before or during any
arbitration, may apply to a court of competent jurisdiction for a temporary
restraining order or preliminary injunction where such relief is necessary to
protect its interests pending completion of the arbitration proceedings. Neither
party nor the arbitrators may disclose the evidence or result of any arbitration
hereunder without the prior written consent of both parties. Before arbitration
or any other form of legal or equitable proceeding, the aggrieved party shall
give the other party written notice describing the dispute and amount as to
which it intends to initiate action and the prior effort it has made to resolve
such dispute. The parties agree that this Agreement involves interstate commerce
and, notwithstanding any choice of law provisions in this Agreement, any
arbitration hereunder shall be governed by the Federal Arbitration Act (or any
successor thereto). Fees and expenses shall be allocated in accordance with the
arbitrator's determination based on equitable considerations. In no event shall
either party be liable to the other party for any punitive damages.
 
-14-

--------------------------------------------------------------------------------


Section 9.02  Expenses. Each of the parties shall bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the Transactions contemplated hereby.
 
Section 9.03  No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the parties and their respective
successors and permitted assigns.
 
Section 9.04  Entire Agreement. This Agreement, including the Exhibits attached
hereto, constitute the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 
Section 9.05  Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of Tejas and the Company.
 
Section 9.06  Counterparts and Facsimile Signatures. This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
The counterparts of this Agreement may be executed and delivered by facsimile
signature by any of the parties to any other party and the receiving party may
rely on the receipt of such document so executed and delivered by facsimile as
if the original had been received.
 
-15-

--------------------------------------------------------------------------------


Section 9.07  Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 9.08  Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed properly delivered, given and
received when delivered (by hand, by registered mail, by courier or express
delivery services or by facsimile); provided that if delivered on a date that is
not a Business Day or after 5:00 p.m. on a Business Day (in each case at the
place of delivery), such notice, request, demand, claim or other communication
shall be deemed delivered on the next succeeding Business Day; provided, further
that such notice, request, demand, claim or other communication is delivered to
the applicable party at the party’s address or facsimile number as set forth
below,
 

 
(a)
If to Tejas or the Company prior to the Closing Date, addressed to it at:
 
Tejas Incorporated
8226 Bee Caves Road
Austin, TX 78746
Attention: Kurt J. Rechner
Fax: 512-347-9074
 
With a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Fax: 212-504-6666
Attention: Dennis J. Block, Esq.

 

 
(b)
If to the Stockholders, addressed to it at:
 
Capital & Technology Advisors, Inc.
18 Corporate Woods Boulevard, 3rd Floor
Albany, NY 12211
Attention: Wayne Barr, Jr.
Fax: (518) 462-3045



-16-

--------------------------------------------------------------------------------


 
 
 
With a copy to:
 
Day, Berry & Howard LLP
One International Place
Boston, MA 02110
Attention: Sabino Rodriguez III, Esq.
             Andrea M. Teichman, Esq.
Fax: (617) 345-4745

 
Any party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.
 
Section 9.09  Governing Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the domestic laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. Each party hereby consents to the exclusive jurisdiction of any New York
state or United States Federal court sitting in the City of New York with
respect to all disputes between the parties.
 
Section 9.10  Amendments and Waivers. This Agreement may be amended by the
parties. No amendment of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by the parties. No waiver by any party
of any provision of this Agreement or any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the party making such waiver,
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
 
Section 9.11  Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
Section 9.12  Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The words “including”, “include” or “includes”
shall mean “including without limitation.” The parties intend that each
representation, warranty and covenant contained herein shall have independent
significance. Any reference in this Agreement to a statute shall be to such
statute, as amended from time to time, and to the rules and regulations
promulgated thereunder.
 
Section 9.13  Specific Performance. The parties hereto agree that if, on or
prior to the Closing Date, any of the provisions of this Agreement or any other
document contemplated by this Agreement were not performed in accordance with
their specific terms or were otherwise breached, irreparable damage would occur,
no adequate remedy at law would exist and damages would be difficult to
determine, and, therefore, prior to the Closing Date, the parties shall be
entitled to specific performance of the terms hereof and thereof, in addition to
any other remedy at law or in equity.
 
[SIGNATURE PAGE FOLLOWS]
 

 
-17-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

        TEJAS INCORPORATED  
   
   
    By:  
/s/ Kurt J. Rechner
 

--------------------------------------------------------------------------------

Name: Kurt J. Rechner   Title:  Authorized Signatory

 

        CAPITAL & TECHNOLOGY ADVISORS, INC.  
   
   
    By:  
/s/ Wayne Barr, Jr.
 

--------------------------------------------------------------------------------

Name: Wayne Barr, Jr.   Title:  Authorized Signatory

 

       
STOCKHOLDERS:
 
WINCHESTER DEVELOPMENT LLC
 
   
   
    By:   /s/ Jared E. Abbruzzese, Sr.  

--------------------------------------------------------------------------------

Name: Jared E. Abbruzzese, Sr.   Title:  Authorized Signatory

 

        WAYNE BARR, JR.  
   
   
             /s/ Wayne Barr, Jr.  

--------------------------------------------------------------------------------

   

        SHAWN O’DONNELL  
   
   
             /s/ Shawn O'Donnell  

--------------------------------------------------------------------------------

   

 
 
 
Purchase Agreement

--------------------------------------------------------------------------------


 

        PATRICK DOYLE  
   
   
            /s/ Patrick Doyle  

--------------------------------------------------------------------------------

   

        JOHN P. BADE  
   
   
            /s/ John P. Bade  

--------------------------------------------------------------------------------

   

 
 

Purchase Agreement

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
EMPLOYMENT AGREEMENTS



1.   
Employment and Confidentiality Agreement, dated July [   ],2005, among Tejas,
the Company and Wayne Barr, Jr.

 

2.   
Employment and Confidentiality Agreement, dated July [   ],2005, among Tejas,
the Company and Shawn O’Donnell.

 
 
Sch. 1-1

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
NON-COMPETE AGREEMENTS



1.   
Non-Compete Agreement, dated as of July 1, 2005, by and between Tejas and Wayne
Barr, Jr..

 

2.   
Non-Compete Agreement, dated as of July 1, 2005, by and between Tejas and Jared
E. Abbruzzese, Sr.

 
 
Sch. 2-1

--------------------------------------------------------------------------------


 
SCHEDULE 3
 
TEJAS COMMON STOCK


Shareholder
 
Number of Shares of Tejas
Common Stock
Winchester Development LLC (fka Niskayuna Development LLC)* 
 
2,366,026
Wayne Barr, Jr.
 
  417,814
Shawn O’Donnell
 
    24,947
Patrick Doyle
 
    19,896
John P. Bade
 
    19,896
HSBC Bank USA, National Association
 
  309,316






--------------------------------------------------------------------------------

* Now known as Winchester Development LLC
 
Sch. 3-1

--------------------------------------------------------------------------------


 
SCHEDULE 4
 
COMPANY COMMON STOCK


Shareholder
 
Number of Shares of Company
Common Stock
Winchester Development LLC (fka Niskayuna Development LLC)* 
 
249.751251
Wayne Barr, Jr.
 
   44.07375
Shawn O’Donnell
 
    2.375001
Patrick Doyle
 
     1.89999
John P. Bade
 
    1.89999






--------------------------------------------------------------------------------

* Now known as Winchester Development LLC
 
Sch. 4-1

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
STOCK OPTIONS


Name
 
Number
 
Type
 
Grant
Date
 
Exercise
Price
 
Expiration
 
Employee
 
In Plan
 
Vested
 
Ex Price
 
Value
 
Granted
 
Ex Price
 
Value
 
Shawn O’Donnell
   
44,000
   
ISO
   
12/14/05
 
$
6.75
   
12/14/2010
   
44,000
   
44,000
   
14,666
   
6.75
   
98,996
   
44,000
   
6.75
   
297,000
 
Shawn O’Donnell
   
6,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
6,000
   
6,000
   
2,000
   
6.75
   
13,500
   
6,000
   
6.75
   
40,500
 
Pat Doyle
   
40,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
-
   
40,000
   
13,333
   
6.75
   
89,998
   
40,000
   
6.75
   
270,000
 
Pete Bade
   
40,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
-
   
40,000
   
13,333
   
6.75
   
89,998
   
40,000
   
6.75
   
270,000
 
Lauren Brockman
   
15,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
-
   
15,000
   
5,000
   
6.75
   
33,750
   
15,000
   
6.75
   
101,250
 
Matt Muckelbauer
   
15,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
-
   
15,000
   
5,000
   
6.75
   
33,750
   
15,000
   
6.75
   
101,250
 
Eduardo Sanchez
   
15,000
   
ISO
   
12/14/05
 
$
6.75
   
12/14/2010
   
15,000
   
15,000
   
5,000
   
6.75
   
33,750
   
15,000
   
6.75
   
101,250
 
Tim deCamp
   
15,000
   
NSO
   
12/14/05
 
$
6.75
   
12/14/2010
   
-
   
15,000
   
5,000
   
6.75
   
33,750
   
15,000
   
6.75
   
101,250
 
Nelson Oliveira
   
5,000
   
ISO
   
12/14/05
 
$
6.75
   
12/14/2010
   
5,000
   
5,000
   
1,666
   
6.75
   
11,246
   
5,000
   
6.75
   
33,750
 



Sch. 5-1

--------------------------------------------------------------------------------



SCHEDULE 6
 
COMPANY ARRANGEMENTS THAT ARE PENDING OR SUBJECT TO BINDING TERM SHEETS



1.    
Term sheet dated May 24, 2006 by and between Advanced Services, Inc. and
Winchester Aviation Development LLC.

 

2.    
While not a Company arrangement, the Stockholders are in the process of
evaluating potential strategic opportunities with companies and/or businesses
involved in the CLEC, ILEC, CAP, satellite, wireless, tower and related
infrastructure industries (collectively, “Telecom Businesses”) and will continue
to do so following the Closing. These evaluations include review of
opportunities related to the acquisition of, investment in, management of and/or
consulting to, one or more companies or businesses involved in Telecom
Businesses. The Stockholders have had discussions with financing sources related
to the foregoing and contacted business brokers representing possible targets in
the Telecom Businesses.

 
 
Sch. 6-1

--------------------------------------------------------------------------------


 
SCHEDULE 7
 
BOARD OF DIRECTORS OF COMPANY
None.
 
 

 
Sch. 7-1

--------------------------------------------------------------------------------




EXHIBIT A
 
FORM OF TERMINATION AND RELEASE AGREEMENT RELATING TO MERGER AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (this "Agreement") is made and executed
this 1st day of October, 2006 among Tejas Incorporated, a Delaware corporation,
Capital & Technology Advisors, Inc., a Delaware corporation, and the persons and
entities listed on the signature page hereto (each a “Party” and, collectively,
the “Parties”).
 
W I T NE S S E T H:
 
WHEREAS, the Parties executed an Agreement and Plan of Merger, dated July 1,
2005 (the "Merger Agreement") a copy of which is attached hereto as Exhibit A;
and
 
WHEREAS, the terms and provisions of the Merger Agreement notwithstanding, the
Parties desire to terminate the Merger Agreement in its entirety.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.     Termination of the Agreement. Effective as of the date hereof, the Merger
Agreement shall be terminated in its entirety and shall be of no further force
or effect.
 
2.     Mutual and General Release. The Parties, for themselves and their
respective successors, predecessors, assignees, affiliates, subsidiaries,
officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities they control (collectively, their
“Respective Entities”), hereby mutually and generally release and discharge each
other and each other’s Respective Entities from any and all suits, debts,
charges, obligations, liabilities, causes of action and claims, whether at law
or in equity, of any kind or nature whatsoever, known or unknown, which the
Parties and their Respective Entities ever had, now have or hereafter can, shall
or may have against the other, for, upon, or by reason of any matter, cause or
thing arising, accruing or relating to the Merger Agreement (collectively, the
“Released Matters”). This is intended to be the broadest mutual and general
release possible to give under law.
 
3.     Covenant Not to Sue. The Parties hereto represent and warrant that they
will not hereafter institute or pursue, or permit to be filed by any other
person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against any Party to this Agreement or against any
person bound by this Agreement on account of any Released Matter that occurred
or failed to occur up to and including the date of this Agreement. The Parties
hereto represent and warrant that they have not assigned any rights or claims
under the Merger Agreement.
 
A-1

--------------------------------------------------------------------------------


4.     No Admissions. By entering into this Agreement, including the release and
covenant not to sue, none of the Parties admits to any wrongdoing or liability
of any kind or character.
 
5.     Counsel. Each Party acknowledges that the Party has carefully reviewed
and understands the terms of this Agreement and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
6.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties, and supersedes all prior oral and written
agreements or understandings between the Parties, regarding the subject matter
hereof. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Agreement shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.
 
 
A-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

  CAPITAL & TECHNOLOGY ADVISORS, INC.:         By:     Name:     Title:
Authorized Signatory         TEJAS INCORPORATED:         By:     Name:    
Title: Authorized Signatory         STOCKHOLDERS:         WINCHESTER DEVELOPMENT
LLC         By:     Name: Jared E.Abbruzzese, Sr.   Title: Authorized Signatory
        WAYNE BARR, JR.            

 
A-3

--------------------------------------------------------------------------------


 

  SHAWN O’DONNELL                     PATRICK DOYLE                     JOHN P.
BADE            

 


A-4

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF TERMINATION AND RELEASE AGREEMENT RELATING TO ESCROW AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (this "Agreement") is made and executed
this 1st day of October, 2006 among Tejas Incorporated, a Delaware corporation,
Capital & Technology Advisors Inc., a Delaware corporation, the persons and
entities listed on the signature page hereto, and HSBC Bank USA, National
Association, as escrow agent (each a “Party” and, collectively, the “Parties”).
 
W I T NE S S E T H:
 
WHEREAS, the Parties executed an Escrow Agreement, dated July 1, 2005, a copy of
which is attached hereto as Exhibit A; and
 
WHEREAS, the terms and provisions of the Escrow Agreement notwithstanding, the
Parties desire to terminate the Escrow Agreement in its entirety.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.     Termination of the Agreement. Effective as of the date hereof, the Escrow
Agreement shall be terminated in its entirety and shall be of no further force
or effect.
 
2.     Delivery of the Shares. Tejas Incorporated, Niskayuna Development LLC
(now known as Winchester Development LLC) and Wayne Barr, Jr. hereby direct the
Escrow Agent to deliver the Escrowed Property (as defined in the Escrow
Agreement) to Tejas Incorporated at the Closing pursuant to Section 2.01 of the
Purchase Agreement of even date herewith among Tejas Incorporated, Capital &
Technology Advisors, Inc. and the persons listed on the signature page thereto.
 
3.     Mutual and General Release. The Parties, for themselves and their
respective successors, predecessors, assignees, affiliates, subsidiaries,
officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities they control (collectively, their
“Respective Entities”), hereby mutually and generally release and discharge each
other and each other’s Respective Entities from any and all suits, debts,
charges, obligations, liabilities, causes of action and claims, whether at law
or in equity, of any kind or nature whatsoever, known or unknown, which the
Parties and their Respective Entities ever had, now have or hereafter can, shall
or may have against the other, for, upon, or by reason of any matter, cause or
thing arising, accruing or relating to the Escrow Agreement (collectively, the
“Released Matters”). This is intended to be the broadest mutual and general
release possible to give under law.
 
B-1

--------------------------------------------------------------------------------


4.     Covenant Not to Sue. The Parties hereto represent and warrant that they
will not hereafter institute or pursue, or permit to be filed by any other
person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against any Party to this Agreement or against any
person bound by this Agreement on account of any Released Matter that occurred
or failed to occur up to and including the date of this Agreement. The Parties
hereto represent and warrant that they have not assigned any rights or claims
under the Escrow Agreement.
 
5.     No Admissions. By entering into this Agreement, including the release and
covenant not to sue, none of the Parties admits to any wrongdoing or liability
of any kind or character.
 
6.     Fees. The Escrow Agent hereby confirms that there are no fees due and
owing to it by the other Parties hereto.
 
7.     Counsel. Each Party acknowledges that the Party has carefully reviewed
and understands the terms of this Agreement and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
8.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties, and supersedes all prior oral and written
agreements or understandings between the Parties, regarding the subject matter
hereof. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
9.     Governing Law. This Agreement shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
10.   Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.
 
 
B-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

  TEJAS INCORPORATED         By:

 
  Name:
Kurt J. Rechner
  Title: Authorized Signatory         CAPITAL & TECHNOLOGY ADVISORS, INC.      
  By:
 
  Name: Wayne Barr, Jr.   Title: Authorized Signatory               WINCHESTER
DEVELOPMENT LLC         By:     Name: Jared E.Abbruzzese, Sr.   Title:
Authorized Signatory         WAYNE BARR, JR.            

 

  HSBC BANK USA, NATIONAL ASSOCIATION         By:     Name:     Title:
Authorized Signatory

 
 
B-3

--------------------------------------------------------------------------------




EXHIBIT C
 
FORM OF TERMINATION AND RELEASE AGREEMENT RELATING TO REGISTRATION RIGHTS
AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (this "Agreement") is made and executed
this 1st day of October, 2006 among Tejas Incorporated, a Delaware corporation,
and the persons listed on the signature pages hereof (each a “Party” and,
collectively, the “Parties”).
 
W I T NE S S E T H:
 
WHEREAS, the Parties executed a Registration Rights Agreement, dated July 1,
2005 (the "Rights Agreement"), a copy of which is attached hereto as Exhibit A;
and
 
WHEREAS, the terms and provisions of the Rights Agreement notwithstanding, the
Parties desire to terminate the Rights Agreement in its entirety.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.     Termination of the Agreement. Effective as of the date hereof, the Rights
Agreement shall be terminated in its entirety and shall be of no further force
or effect.
 
2.     Mutual and General Release. The Parties, for themselves and their
respective successors, predecessors, assignees, affiliates, subsidiaries,
officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities they control (collectively, their
“Respective Entities”), hereby mutually and generally release and discharge each
other and each other’s Respective Entities from any and all suits, debts,
charges, obligations, liabilities, causes of action and claims, whether at law
or in equity, of any kind or nature whatsoever, known or unknown, which the
Parties and their Respective Entities ever had, now have or hereafter can, shall
or may have against the other, for, upon, or by reason of any matter, cause or
thing arising, accruing or relating to the Rights Agreement (collectively, the
“Released Matters”). This is intended to be the broadest mutual and general
release possible to give under law.
 
3.     Covenant Not to Sue. The Parties hereto represent and warrant that they
will not hereafter institute or pursue, or permit to be filed by any other
person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against any Party to this Agreement or against any
person bound by this Agreement on account of any Released Matter that occurred
or failed to occur up to and including the date of this Agreement. The Parties
hereto represent and warrant that they have not assigned any rights or claims
under the Rights Agreement.
 
C-1

--------------------------------------------------------------------------------


4.     No Admissions. By entering into this Agreement, including the release and
covenant not to sue, none of the Parties admits to any wrongdoing or liability
of any kind or character.
 
5.     Counsel. Each Party acknowledges that the Party has carefully reviewed
and understands the terms of this Agreement and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
6.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties, and supersedes all prior oral and written
agreements or understandings between the Parties, regarding the subject matter
hereof. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Agreement shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.
 
 
C-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

  TEJAS INCORPORATED         By:     Name:     Title: Authorized Signatory      
        WINCHESTER DEVELOPMENT LLC         By:     Name: Jared E.Abbruzzese, Sr.
  Title: Authorized Signatory         WAYNE BARR, JR.            

  SHAWN O’DONNELL                     PATRICK DOYLE                     JOHN P.
BADE            

 
 
C-3

--------------------------------------------------------------------------------


 
EXHIBIT D
 
FORM OF TERMINATION AND RELEASE AGREEMENT RELATING TO NON-COMPETE AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (this "Agreement") is made and executed
this 1st day of October, 2006 between Tejas Incorporated, a Delaware
corporation, and [           ], an individual residing at [           ] (the
“Employee”).
 
W I T NE S S E T H:
 
WHEREAS, the Parties executed a Non-Compete Agreement, dated July 1, 2005 (the
"Non-Compete") a copy of which is attached hereto as Exhibit A; and
 
WHEREAS, the terms and provisions of the Non-Compete notwithstanding, the
Parties desire to terminate the Non Compete in its entirety.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.     Termination of the Agreement. Effective as of the date hereof, the
Non-Compete shall be terminated in its entirety and shall be of no further force
or effect.
 
2.     Mutual and General Release. The Parties, for themselves and their
respective successors, predecessors, assignees, affiliates, subsidiaries,
officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities they control (collectively, their
“Respective Entities”), hereby mutually and generally release and discharge each
other and each other’s Respective Entities from any and all suits, debts,
charges, obligations, liabilities, causes of action and claims, whether at law
or in equity, of any kind or nature whatsoever, known or unknown, which the
Parties and their Respective Entities ever had, now have or hereafter can, shall
or may have against the other, for, upon, or by reason of any matter, cause or
thing arising, accruing or relating to the Non-Compete (collectively, the
“Released Matters”).
 
3.     Covenant Not to Sue. The Parties hereto represent and warrant that they
will not hereafter institute or pursue, or permit to be filed by any other
person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against any Party to this Agreement or against any
person bound by this Agreement on account of any Released Matter that occurred
or failed to occur up to and including the date of this Agreement. The Parties
hereto represent and warrant that they have not assigned any rights or claims
under the Non Compete.
 
4.     No Admissions. By entering into this Agreement, including the release and
covenant not to sue, none of the Parties admits to any wrongdoing or liability
of any kind or character.
 
D-1

--------------------------------------------------------------------------------


5.     Counsel. Each Party acknowledges that the Party has carefully reviewed
and understands the terms of this Agreement and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
6.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties, and supersedes all prior oral and written
agreements or understandings between the Parties, regarding the subject matter
hereof. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Agreement shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.
 
 
 
 
D-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

            By:     Name:                 TEJAS INCORPORATED:         By:    
Name:     Title: Authorized Signatory

 


D-3

--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF TERMINATION AND RELEASE AGREEMENT RELATING TO EMPLOYMENT AND
CONFIDENTIALITY AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (this "Agreement") is made and executed
this 1st day of October, 2006 by and between [               ] (“Executive”) and
Tejas Incorporated (the “Company”) and its subsidiary, Capital & Technology
Advisors, Inc. (each a “Party” and, collectively, the “Parties”).
 
W I T NE S S E T H:
 
WHEREAS, the Parties executed an Employment and Confidentiality Agreement, dated
July 1, 2005 (the "Employment Agreement") a copy of which is attached hereto as
Exhibit A; and
 
WHEREAS, the terms and provisions of the Employment Agreement notwithstanding,
the Parties desire to terminate the Employment Agreement in its entirety.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.     Termination of the Agreement. Effective as of the date hereof, the
Employment Agreement and any other employment, change in control or severance
agreement, arrangement or understanding and any other agreement (including
agreements, arrangements or understandings with respect to benefits and
compensation) between the Company and the Executive shall be terminated in its
entirety and shall be of no further force or effect.
 
2.     Release by Executive. The Executive hereby generally releases and
discharges the Company, its successors, predecessors, assignees, affiliates,
subsidiaries, officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities it controls (the “Company Entities”) from
any and all suits, debts, charges, obligations, liabilities, causes of action
and claims, whether at law or in equity, of any kind or nature whatsoever, known
or unknown, which the Executive ever had, now have or hereafter can, shall or
may have against the Company and the Company Entities, for, upon, or by reason
of any matter, cause or thing arising, accruing or relating to the Employment
Agreement or the Executive’s employment with or separation from the Company
(collectively, the “Executive Released Matters”). It is understood that this
release includes, but is not limited to, all claims which were or could have
been asserted during the negotiations over this Agreement, any claims for wages,
back or front pay, damages, bonus, stock, stock options, costs, expenses,
attorneys' fees, employee benefits, remedies of any other type, breach of
contract or duty, fraud, misrepresentation, defamation, tort, and any claims
under any federal, state, local or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, 42 USC
§2000e et seq., the Age Discrimination in Employment Act, 29 USC §621, the
Rehabilitation Act of 1973, the Civil Rights Act of 1866, 42 USC §1981, the
Americans with Disabilities Act, 42 USC §12101e et seq., the Employee Retirement
Income Security Act of 1974, the Civil Rights Act of 1991, the Older Workers
Benefit Protection Act of 1990, the Occupational Safety and Health Act of 1970,
the Equal Pay Act, The Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1989, the Sarbanes-Oxley Act of
2002 and claims under any other federal, state, or local statute or regulation
regarding employment, discrimination in employment, termination of employment,
equal opportunity, wage and hour, whistleblowing and the common law of any
state. The Executive understands that he is releasing, among other claims,
claims for age, race, sex, religion, national origin, disability and any other
form of employment discrimination, as well as any bonus related claims. This is
intended to be the broadest general release possible to give under law.
 
E-1

--------------------------------------------------------------------------------


3.     Release by Company. The Company, for itself and the Company Entities
hereby releases and discharges the Executive from any and all known suits,
debts, charges, obligations, liabilities, causes of action and claims, whether
at law or in equity, of any kind or nature whatsoever, whether known or unknown,
which the Company and the Company Entities ever had or now have against the
Employee, for, upon, or by reason of any matter, cause or thing arising,
accruing or relating to the Employment Agreement or the Executive’s employment
with or separation from the Company (collectively, the “Company Released
Matters); provided, however, that this release does not include any and all
suits, debts, charges, obligations, liabilities, causes of action and claims,
whether at law or in equity, of any kind or nature whatsoever, which the Company
and the Company Entities were not aware of on the date hereof and which involve
Executive’s commission of an act of embezzlement or fraud or which constitute a
felony or crime involving moral turpitude or which constitutes a willful
violation of the Securities Act of 1933, the Securities Exchange Act of 1934 or
the rules or regulations promulgated thereunder, in each case in connection with
Executive’s employment by the Company or the Company Entities.
 
4.     Covenant Not to Sue by the Executive. The Executive represents and
warrants that he will not hereafter institute or pursue, or permit to be filed
by any other person or entity on their behalf, any claim, charge or action
before any legislative or judicial body against the Company and/or the Company
Entities or against any person bound by this Agreement on account of any
Executive Released Matter that occurred or failed to occur up to and including
the date of this Agreement. The Executives hereto represents and warrants that
he has not assigned any rights or claims under the Employment Agreement.
 
5.     Covenant Not to Sue by the Company and the Company Entities. The Company
represents and warrants that it will not hereafter institute or pursue, or
permit to be filed by any other person or entity on their behalf, any claim,
charge or action before any legislative or judicial body against the Executive
or against any person bound by this Agreement on account of any Company Released
Matter that occurred or failed to occur up to and including the date of this
Agreement. The Company represents and warrants that it has not assigned any
rights or claims under the Employment Agreement.
 
4.     No Admissions. By entering into this Agreement, including the release and
covenant not to sue, none of the Parties admits to any wrongdoing or liability
of any kind or character.
 
E-2

--------------------------------------------------------------------------------


5.     Counsel. Each Party acknowledges that the Party has carefully reviewed
and understands the terms of this Agreement and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
6.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties, and supersedes all prior oral and written
agreements or understandings between the Parties, regarding the subject matter
hereof. The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Agreement shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all Parties,
notwithstanding that all Parties are not signatories to the same counterpart.
 
 
E-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 
 

  TEJAS INCORPORATED         By:     Printed Name:     Its:           CAPITAL &
TECHNOLOGY ADVISORS, INC.         By:     Printed Name:     Its:                
EXECUTIVE:         By:     Printed Name:  

 
 
E-4

--------------------------------------------------------------------------------


 
EXHIBIT F
 
FORM OF SPOUSAL CONSENT
 
I, [____________________], spouse of [______________], acknowledge that I have
read the Purchase Agreement, dated as of October 1, 2006 (the “Agreement”),
among Tejas Incorporated, a Delaware corporation (“Tejas”), Capital & Technology
Advisors, Inc. (the “Company”) and certain other parties, to which this Consent
is attached as Exhibit F, and that I know the contents of the Agreement. I am
aware that the Agreement contains provisions regarding the transfer of common
stock of Tejas (the “Tejas Common Stock”) which my spouse may own including any
interest I might have therein.
 
I hereby agree that my interest, if any, in any Tejas Common Stock subject to
the Agreement shall be irrevocably bound by the Agreement and further understand
and agree that any community property interest I may have in such Tejas Common
Stock shall be similarly bound by the Agreement.
 
I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.
 
Dated as of the 1st day of October, 2006.
 

     
Signature
             
Print Name



F-1

--------------------------------------------------------------------------------



EXHIBIT G
 
FORM OF RELEASE RELATING TO STOCK OPTIONS
 
I, [___________________, acknowledge that Tejas Incorporated, a Delaware
corporation (the “Company”), intends to cancel all of the stock options that I
hold in the Company (the “Stock Options”).
 
I hereby release the Company and its successors, predecessors, assignees,
affiliates, subsidiaries, officers, directors, partners, employees, attorneys,
consultants, representatives, agents and entities they control from any and all
suits, debts, charges, obligations, liabilities, causes of action and claims,
whether at law or in equity, of any kind or nature whatsoever, known or unknown,
which I now have or hereafter can, shall or may have for, upon, or by reason of
any matter, cause or thing arising, accruing or relating to the cancellation of
the Stock Options.
 
I am aware that I am free to seek independent professional guidance or counsel
with respect to this Consent.


Dated as of the 1st day of October, 2006.
 

     
Signature
             
Print Name

 
 
G-1

--------------------------------------------------------------------------------




EXHIBIT H
 
FORM OF RELEASE FOR STOCKHOLDERS WHO SERVED AS OFFICERS AND DIRECTORS OF TEJAS
OR C&TA
 
THIS RELEASE (this "Release") is made and executed this 1st day of October, 2006
by and between [               ] (“Stockholder”) and Tejas Incorporated (the
“Tejas”) and its subsidiary, Capital & Technology Advisors, Inc (“C&TA”). For
purposes of this Release, reference made to “the Company” are to Tejas and C&TA.
 
W I T NE S S E T H:
 
WHEREAS, the Stockholder served as an officer and/or director of the Company;
and
 
WHEREAS, the Stockholder seeks to resign from his position as director and/or
officer of Tejas and any of its subsidiaries except for C&TA.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Stockholder and the Company, intending to be
legally bound, hereby agree as follows:
 
1.     Resignations from Positions. Effective as of the date hereof, the
Stockholder hereby resigns from any and all his positions with Tejas and any of
its subsidiaries except for C&TA.
 
2.     Release by Individual. The Stockholder hereby generally releases and
discharges the Company, its successors, predecessors, assignees, affiliates,
subsidiaries, officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities it controls (the “Company Entities”) from
any and all suits, debts, charges, obligations, liabilities, causes of action
and claims, whether at law or in equity, of any kind or nature whatsoever, known
or unknown, which the Stockholder ever had, now have or hereafter can, shall or
may have against the Company and the Company Entities, for, upon, or by reason
of any matter, cause or thing arising, accruing or relating to the Stockholder’s
service as director and/or officer of the Company (collectively, the
“Stockholder Released Matters”). It is understood that this release includes,
but is not limited to, all claims which were or could have been asserted during
the negotiations over this Release, any claims for wages, back or front pay,
damages, bonus, stock, stock options, costs, expenses, attorneys' fees, employee
benefits, remedies of any other type, breach of contract or duty, fraud,
misrepresentation, defamation, tort, and any claims under any federal, state,
local or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, 42 USC §2000e et seq., the Age
Discrimination in Employment Act, 29 USC §621, the Rehabilitation Act of 1973,
the Civil Rights Act of 1866, 42 USC §1981, the Americans with Disabilities Act,
42 USC §12101e et seq., the Employee Retirement Income Security Act of 1974, the
Civil Rights Act of 1991, the Older Workers Benefit Protection Act of 1990, the
Occupational Safety and Health Act of 1970, the Equal Pay Act, The Family and
Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification Act
of 1989, the Sarbanes-Oxley Act of 2002 and claims under any other federal,
state, or local statute or regulation regarding employment, discrimination in
employment, termination of employment, equal opportunity, wage and hour,
whistleblowing and the common law of any state. The Stockholder understands that
he is releasing, among other claims, claims for age, race, sex, religion,
national origin, disability and any other form of employment discrimination, as
well as any bonus related claims. This is intended to be the broadest general
release possible to give under law.
 
H-1

--------------------------------------------------------------------------------


3.     Release by Company. The Company, for itself and the Company Entities
hereby releases and discharges the Stockholder from any and all known suits,
debts, charges, obligations, liabilities, causes of action and claims, whether
at law or in equity, of any kind or nature whatsoever, whether known or unknown
which the Company and the Company Entities ever had or now have against the
Stockholder, for, upon, or by reason of any matter, cause or thing arising,
accruing or relating to the Stockholder’s service as director and/or officer of
the Company (collectively, the “Company Released Matters); provided, however,
that this release does not include any and all suits, debts, charges,
obligations, liabilities, causes of action and claims, whether at law or in
equity, of any kind or nature whatsoever, which the Company and the Company
Entities were not aware of on the date hereof and which involve Stockholder’s
commission of an act of embezzlement or fraud or which constitute a felony or
crime involving moral turpitude or which constitutes a willful violation of the
Securities Act of 1933, the Securities Exchange Act of 1934 or the rules or
regulations promulgated thereunder, in each case in connection with
Stockholder’s service as a director or officer of the Company or the Company
Entities.
 
4.    Covenant Not to Sue by the Stockholder. The Stockholder represents and
warrants that he will not hereafter institute or pursue, or permit to be filed
by any other person or entity on their behalf, any claim, charge or action
before any legislative or judicial body against the Company and/or the Company
Entities or against any person bound by this Release on account of any
Stockholder Released Matter that occurred or failed to occur up to and including
the date of this Release.
 
5.     Covenant Not to Sue by the Company. The Company represents and warrants
that it will not hereafter institute or pursue, or permit to be filed by any
other person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against the Stockholder or against any person bound
by this Release on account of any Company Released Matter that occurred or
failed to occur up to and including the date of this Release.
 
4.     No Admissions. By entering into this Release, including the release and
covenant not to sue, none of the parties admits to any wrongdoing or liability
of any kind or character.
 
5.     Counsel. Each party acknowledges that the party has carefully reviewed
and understands the terms of this Release and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
H-2

--------------------------------------------------------------------------------


6.     Entire Agreement. This Release constitutes the entire agreement and
understanding of the parties, and supersedes all prior oral and written
agreements or understandings between the parties, regarding the subject matter
hereof. The provisions of this Release are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Release shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Release may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
 

 
H-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
parties as of the day first above written.
 

  TEJAS INCORPORATED         By:     Printed Name:     Its:           CAPITAL &
TECHNOLOGY ADVISORS, INC.         By:     Printed Name:     Its:                
STOCKHOLDER:         By:     Printed Name:  

 
 
H-4

--------------------------------------------------------------------------------



EXHIBIT I
 
FORM OF RELEASE FOR TEJAS AFFILIATES WHO SERVED AS OFFICERS AND DIRECTORS OF
C&TA
 
THIS RELEASE (this "Release") is made and executed this 1st day of October, 2006
by and between [               ] (“Tejas Affiliate”) and Capital & Technology
Advisors, Inc (the “Company”).
 
W I T NE S S E T H:
 
WHEREAS, the Tejas Affiliate served as an officer and/or director of the
Company; and
 
WHEREAS, the Tejas Affiliate seeks to resign from his position as director
and/or officer of the Company.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Tejas Affiliate and the Company, intending to
be legally bound, hereby agree as follows:
 
1.     Resignations from Positions. Effective as of the date hereof, the Tejas
Affiliate hereby resigns from any and all positions with the Company.
 
2.     Release by Individual. The Tejas Affiliate hereby generally releases and
discharges the Company, its successors, predecessors, assignees, affiliates,
subsidiaries, officers, directors, partners, employees, attorneys, consultants,
representatives, agents and entities it controls (the “Company Entities”) from
any and all suits, debts, charges, obligations, liabilities, causes of action
and claims, whether at law or in equity, of any kind or nature whatsoever, known
or unknown, which the Tejas Affiliate ever had, now have or hereafter can, shall
or may have against the Company and the Company Entities, for, upon, or by
reason of any matter, cause or thing arising, accruing or relating to the Tejas
Affiliate’s service as director and/or officer of the Company (collectively, the
“Tejas Affiliate Released Matters”). It is understood that this release
includes, but is not limited to, all claims which were or could have been
asserted during the negotiations over this Release, any claims for wages, back
or front pay, damages, bonus, stock, stock options, costs, expenses, attorneys'
fees, employee benefits, remedies of any other type, breach of contract or duty,
fraud, misrepresentation, defamation, tort, and any claims under any federal,
state, local or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, 42 USC §2000e et seq.,
the Age Discrimination in Employment Act, 29 USC §621, the Rehabilitation Act of
1973, the Civil Rights Act of 1866, 42 USC §1981, the Americans with
Disabilities Act, 42 USC §12101e et seq., the Employee Retirement Income
Security Act of 1974, the Civil Rights Act of 1991, the Older Workers Benefit
Protection Act of 1990, the Occupational Safety and Health Act of 1970, the
Equal Pay Act, The Family and Medical Leave Act of 1993, the Worker Adjustment
and Retraining Notification Act of 1989, the Sarbanes-Oxley Act of 2002 and
claims under any other federal, state, or local statute or regulation regarding
employment, discrimination in employment, termination of employment, equal
opportunity, wage and hour, whistleblowing and the common law of any state. The
Tejas Affiliate understands that he is releasing, among other claims, claims for
age, race, sex, religion, national origin, disability and any other form of
employment discrimination, as well as any bonus related claims. This is intended
to be the broadest general release possible to give under law.
 
I-1

--------------------------------------------------------------------------------


3.     Release by Company. The Company hereby releases and discharges the Tejas
Affiliate from any and all known suits, debts, charges, obligations,
liabilities, causes of action and claims, whether at law or in equity, of any
kind or nature whatsoever, whether known or unknown, which the Company ever had
or now have against the Tejas Affiliate, for, upon, or by reason of any matter,
cause or thing arising, accruing or relating to the Tejas Affiliate’s service as
director and/or officer of the Company (collectively, the “Company Released
Matters); provided, however, this release does not include any and all suits,
debts, charges, obligations, liabilities, causes of action and claims, whether
at law or in equity, of any kind or nature whatsoever, which the Company were
not aware of on the date hereof and which involve the Tejas Affiliate’s
commission of an act of embezzlement or fraud or which constitute a felony or
crime involving moral turpitude or which constitutes a willful violation of the
Securities Act of 1933, the Securities Exchange Act of 1934 or the rules or
regulations promulgated thereunder, in each case in connection with the Tejas
Affiliate’s service as a director or officer of the Company or the Company
Entities.
 
4.    Covenant Not to Sue by the Tejas Affiliate. The Tejas Affiliate represents
and warrants that he will not hereafter institute or pursue, or permit to be
filed by any other person or entity on their behalf, any claim, charge or action
before any legislative or judicial body against the Company or against any
person bound by this Release on account of any Tejas Affiliate Released Matter
that occurred or failed to occur up to and including the date of this Release.
 
5.    Covenant Not to Sue by the Company. The Company represents and warrants
that it will not hereafter institute or pursue, or permit to be filed by any
other person or entity on their behalf, any claim, charge or action before any
legislative or judicial body against the Tejas Affiliate or against any person
bound by this Release on account of any Company Released Matter that occurred or
failed to occur up to and including the date of this Release.
 
4.     No Admissions. By entering into this Release, including the release and
covenant not to sue, none of the parties admits to any wrongdoing or liability
of any kind or character.
 
5.     Counsel. Each party acknowledges that the party has carefully reviewed
and understands the terms of this Release and in connection herewith has had
sufficient and adequate opportunity to consult with legal counsel.
 
I-2

--------------------------------------------------------------------------------


6.     Entire Agreement. This Release constitutes the entire agreement and
understanding of the parties, and supersedes all prior oral and written
agreements or understandings between the parties, regarding the subject matter
hereof. The provisions of this Release are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
 
7.     Governing Law. This Release shall be construed by and enforced in
accordance with the internal laws of the State of New York without giving effect
to the choice of law rules thereof.
 
8.     Counterparts. This Release may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
 

 
I-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
parties as of the day first above written.
 
 

  [TEJAS AFFILIATE]         By:     Printed Name:     Its:           CAPITAL &
TECHNOLOGY ADVISORS, INC.         By:     Printed Name:     Its:  

 
 
I-4

--------------------------------------------------------------------------------




EXHIBIT J
 
FORM OF EMPLOYEE LETTER




[Employee Name]
[Employee Address]




Tejas Incorporated
2700 Via Fortuna, Suite 400
Austin, TX 78746
Attention: Kurt J. Rechner
Fax: 512-306-1528


Gentlemen:


I, ____________________, confirm that I am an employee of Capital & Technology
Advisors, Inc. (the “Company”). I am aware of the specific policies and
procedures listed on Schedule 1 hereto which have been applicable to the
employees of the Company since the merger of Tejas Acquisition Corp. with and
into the Company (the “Merger”).
 
I confirm that I have been in compliance with all such policies and procedures.
I am not aware of any non-compliance with such policies and procedures by any
other employee of the Company.


Dated as of the 1st day of October.
 

     
Signature
             
Print Name

 

 
J-1

--------------------------------------------------------------------------------




SCHEDULE 1
 

1.    
Code of Business Conduct and Ethics of Tejas, Inc.

 

2.    
Tejas Incorporated, its Affiliates and Subsidiaries Policy and Operation Manual

 

3.    
Drug and Alcohol Acknowledgement and Consent

 

4.    
Procedures Governing Transactions in Company Securities

 

5.    
Statement of Policy and Procedures Regarding Insider Trading

 
 
J-2

--------------------------------------------------------------------------------

